DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 03/30/21 has been acknowledged.
Applicant submitted a replacement drawing sheet and updated some paragraphs of the specification to overcome their objections presented by the Non-Final Rejection mailed 02/19/21.
Applicant further amended Claims 17 and 31 to overcome either their objection or rejection under 35 U.S.C. 112(b). 
Applicant cancelled Claim 19 and incorporated its allowable subject matter into a new Clam 32 that was created as a combination of Claims 16 and 19.

Status of Claims
Claims 1-15 were cancelled earlier.
Claims 16-18 and 20-32 are examined on merits herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 16, 20-22, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton et al. (US 2005/0194605) in view of Chae et al. (US 2014/0361327). 
In re Claim 16, Shelton teaches an optoelectronic semiconductor chip (Abstract) comprising:
a semiconductor layer sequence 22, 24 (Figs. 1-2, 10-12, paragraphs 0030-0031) having 
an active region that generates radiation (paragraph 0031), 
a first semiconductor layer – an n-type layer 22 and an n-type layer of mesa 24, 
and a second semiconductor layer – as a p-type layer of mesa 24 (paragraph 0031), 
the active region being arranged between the first semiconductor layer and the second semiconductor layer (paragraph 0031);
a first contact 64 and a second contact 62 (Figs. 9-12, paragraphs 0045-0046) for external electrical contacting of the semiconductor chip;
a first terminal layer region 44 (Figs. 8-12, paragraphs 0037 and 0040 – as an extension of conductor 36 over vias 34 disposed above an electrode 14, see Fig. 4 and paragraph 0038 on vias 34), through which the first contact 64 electrically conductively connects to the first semiconductor layer – comprising layer 22;
a second terminal layer region 42 (paragraphs 0037, 0040 – as a continuous layer created by extensions of conductor 36 over electrodes 12 identified by 
a first insulation layer 32 (Figs. 6-12, paragraph 0037) and a second insulation layer 52 (Figs. 7-12, paragraph 0046); wherein
the first terminal layer region 44 and the second terminal layer region 42 are each arranged in some areas between the first insulation layer 32 and the second insulation layer 52 in a vertical direction;
the first terminal layer region 44 and the second terminal layer region 42 are arranged side by-side without overlapping (see Figs. 5-6); and
the first terminal layer region 44 extends in places almost up to a side surface of the semiconductor chip.
Shelton does not explicitly teach dispositions of semiconductor layers in a semiconductor stack creating his light emitting diode, and, accordingly, does not teach that the vertical direction of his stack is perpendicular to a main extension plane of the active region. Shelton does not teach that the first terminal layer regions extends in places up to a side surface of the semiconductor chip – in his device, there is a light distance between an end part of the first terminal layer and a side surface of the semiconductor chip.
Chae teaches (Figs. 21-23, paragraphs 0162, 0168) a light emitting device in which a vertical direction of its semiconductor stack (comprised layers 110, 120, 130, paragraph 0115) extends perpendicular to that of the active layer 120. Chae further teaches that a first terminal layer 210 (disposed above the semiconductor layer stack 
Shelton and Chae teach analogous art directed to a stack of semiconductor layers of a light emitting device disposed on a substrate, with the first semiconductor layer and the substrate creating a flush side surface, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Shelton device in view of the Chae device, since they are from the same field of endeavor, and Chae created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Shelton device such that its active layer is disposed such that an extension of its main plane would be perpendicular to a vertical direction of the device (e.g., per Chae), in order to enable a structural disposition of semiconductor layer in the semiconductor stack creating a light emitting device.
It would have been further obvious for one of ordinary skill in the art before filing the application to further modify the Shelton/Chae device by extending the first terminal layer of Shelton up to a side surface of the semiconductor chip (e.g., to make it flush with the first semiconductor layer and the substrate layer at a side surface of the chip), wherein such modification allows improving a repeatability of creating semiconductor chips (e.g., by avoiding creating a slight difference between a side of the chip and that of the first terminal layer).
In re Claim 20, Shelton/Chae teaches the optoelectronic semiconductor chip of Claim 16 as cited above.

In re Claim 21, Shelton/Chae teaches the optoelectronic semiconductor chip of Claim 16 as cited above. Shelton further teaches (Figs. 6-7, paragraph 0040) that the first terminal layer region 44 and the second terminal layer region 42 have the same material composition and the same layer thickness.
In re Claim 22, Shelton/Chae teaches the optoelectronic semiconductor chip pf Claim 16 as cited above.
Shelton further teaches (Figs. 6-10) that the semiconductor layer sequence 22, 24 is arranged on a substrate 20 (paragraph 0030), the first contact 64 and the second contact 62 are arranged on a side of the semiconductor layer sequence facing away from the substrate 20, and radiation generated during operation of the semiconductor chip exits through the substrate – which is transparent for radiation generated by the light emitting diode (paragraph 0030), while layer 36 covering most of the semiconductor layer sequence on the side opposite to that of the substrate is reflective as being formed from a silver or gold (paragraph 0041).
In re Claim 31, Shelton/Chae teaches the optoelectronic semiconductor chip of Claim 16 as cited above, wherein, as shown for Claim 16, the first terminal layer is extended up to a side surface of the semiconductor chip, which makes its obvious that in the Shelton/Chae structure (per Claim 16, and in view of disposition of the first semiconductor layer of Shelton (e.g., its part 22 in Fig. 10 of Shelton), the first semiconductor layer, the substrate, and the first terminal layer 44 are flush with the side surface of the semiconductor chip.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shelton/Chae in view of Ogawa et al. (US 2012/0256221). 
In re Claim 17, Shelton/Chae teaches the optoelectronic semiconductor chip of Claim 16 as cited above.
Shelton does not teach that his first insulation layer 32 and the second insulation layer 52 each comprise a plurality of sublayers and form a dielectric mirror structure. However, Shelton makes it obvious (Figs. 6-12, paragraphs 0030, 0041) that his light emitting device emits radiation in a direction of a transparent substrate 20, since in another direction, the radiation would be reflected by metal layer 36.
Ogawa teaches (Figs. 2, paragraphs 0037, 0062) that a dielectric layer 4 comprises a multilayer dielectric structure that forms a dielectric mirror.
Shelton and Ogawa teach analogous art directed to a light emitting diode, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Shelton device in view of the Ogawa device, since they are from the same field of endeavor, and Ogawa created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Shelton/Chae device of Clam 16 by creating first and second insulating layers of Shelton as multilayer dielectric structure, each forming a dielectric mirror, in order to reflect parts of radiation from escaping in a direction away from the substrate. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shelton/Chae in view of Yoon et al. (US 2011/0156070).
In re Claim 18, Shelton/Chae teaches the optoelectronic semiconductor chip of Claim 16 as cited above, but does not teach that the first terminal layer region at least partially runs around the active region in a lateral direction. However, in Shelton, the first terminal layer is disposed above an electrode directly coupled to the first semiconductor layer.
Yoon teaches an optoelectronic semiconductor chip (Abstract), in which (Figs. 2-3, paragraph 0011) an electrode 21, 22, 23 coupled to a first semiconductor layer 13 at least partially runs around an active region 15 in a lateral direction.
Shelton/Chae and Yoon teach analogous art directed to vertical light emitting devices, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Shelton/Chae device in view of the Yoon device, since devices are from the same field of endeavor, and Yoon referred to a practice used in the industry of creating light emitting devices.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Shelton/Chae device of Claim 16 by extending an electrode connected to the first semiconductor layer (and, accordingly, extending the first terminal layer) at least partially around the active layer in the lateral direction, if such modification is beneficial for creating a desirable increased area of a uniform current dispersion (Yoon, paragraphs 0010, 0011).


Allowable Subject Matter
Claim 32 is allowed.
Reason for Indicating Allowable Subject Matter
The prior art of record, alone or in combination, do not anticipate and do not render obvious such limitation of Claim 32 as: “the first terminal layer region completely runs around the active region in a lateral direction”, in combination with other limitations of the claim.
The prior art of record, include prior art referenced by the Office Action.

Response to Arguments
Applicant’ arguments (REMARKS, filed 03/30/21) have been fully considered.
Examiner agrees with corrections of the drawings, specification, and Claims 17 and 31 (REMARKS, page 8).
Examiner disagrees with the arguments related to Claim 16 (REMARKS, page 9): As Applicant is aware of, any applicant can be “his own lexicographer”, and as such, he may call any region as he likes, assuming that the definition does not conflict with the definition accepted in the art. Layer 210 of Chae is made from metal, it is disposed on a stack of semiconductor layers, and it could be called a current spreading layer (since a current spreads through this layer), or it could be called a termination layer – if Applicant of the current application prefers this language. But in both cases, this is a metal layer disposed on a stack of semiconductor layers, including a light emitting layer, and electrically connected with one of the semiconductor layers.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 04/09/21